--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.10
 
EMPLOYMENT AGREEMENT


This AGREEMENT (the “Agreement”), is entered into as of March 16, 2011 (the
“Effective Date”) by and between TapImmune, Inc., a company incorporated and
existing under the laws of Nevada (the “Company”) and Glynn Wilson, an
individual (the “Executive”).  Except with respect to the direct or indirect
employment of the Executive by the Company, the term “Company” as used herein
with respect to all obligations of the Executive hereunder shall be deemed to
include the Company and all of  its subsidiaries and affiliated
entities  whether in existence at the time of this Agreement or formed
subsequently (collectively, the “Group”).
 
RECITALS


A.           The Company desires to continue to employ the Executive as its
Chief Executive Officer and Chairman of the Board of Directors, and to enter
into an agreement embodying the terms of such arrangement and considers it
essential to its best interests and the best interests of its shareholders to
retain the Executive by the Company during the term of this Agreement (as
defined below).


B.           The Executive desires to accept such continued employment by the
Company as a Chief Executive Officer to the Company during the Term of and upon
the terms and conditions of this Agreement.
 
AGREEMENT


The parties hereto agree as follows:


1.  
POSITION

 
The Executive hereby accepts a position as Chief Executive Officer and Chairman
of the Board of Directors (the “Employment”) of the Company.
 
2.  
TERM

 
Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall be 2 years commencing on the Effective Date, unless terminated
earlier pursuant to the terms of this Agreement (the “Term”).  Upon expiration
of the initial two-year term, the Employment shall be automatically extended for
successive one-year terms unless either party gives the other party hereto a
one-month prior written notice to terminate the Employment prior to the
expiration of such one-year term or unless terminated earlier pursuant to the
terms of this Agreement.
 
3.  
DUTIES AND RESPONSIBILITIES

 
The Executive shall serve as Chief Executive Officer of the Company and, subject
to the general operating policies, as amended from time to time, of the Board of
Directors (the “Board”) and the Company’s Certificate of Incorporation and
By-Laws, Executive shall have supervision and control over, and executive
responsibility for, the day to day business operations of the Company and the
Group.  Executive shall have such other duties as customarily performed by the
Chief Executive Officer and also have such other powers and duties as may be,
from time to time, prescribed by the Board, provided that the nature of
Executive’s powers and duties so prescribed shall not be inconsistent with
Executive’s position and duties hereunder.  Executive shall report directly and
exclusively to the Board and no other executive officer will be appointed with
authority over the business operations of the Company and the Group.  During the
Term, Executive shall also be nominated to serve as a member of the Board and as
the Board’s Chairman.


The Executive shall devote his best efforts to the business and affairs of the
Company and, during the Term, shall observe at all times the covenants regarding
confidentiality and non-competition provided in Sections [8 & 10_] hereof.  The
Company and Executive acknowledge and agree that, during the Term, Executive
shall be permitted to (i) serve as an officer and member of the board of
directors of Deodora Pharma, (ii) serve on corporate, civic or charitable boards
or committees, and (iii) manage passive personal investments, so long as any
such activities do not unduly interfere with the performance of Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.


 
The Executive shall not, without the prior written consent of the Board, become
involved with, concerned or interested in any business or entity that competes
with that carried on by the Company (any such business or entity, a
“Competitor”).

 
4.  
NO BREACH OF CONTRACT

 
 
The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of the Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound except for agreements entered into by
and between the Executive and any member of the Group pursuant to applicable
law, if any; (ii) that the Executive has no information (including, without
limitation, confidential information and trade secrets) relating to any other
person or entity that would prevent, or be violated by, the Executive entering
into this Agreement or carrying out his duties hereunder; (iii) that the
Executive is not bound by any confidentiality, trade secret or similar agreement
(other than this) with any other person or entity except for other member(s) of
the Group, as the case may be.

 
5.  
LOCATION

 
The Executive will be based in Seattle, WA.
 
6.  
COMPENSATION AND BENEFITS

 
 
(a)
Cash Compensation.  The Executive’s starting base cash compensation shall be
$180,000 per annum payable in monthly installments of $15,000.  The Executive
shall be eligible for cost of living increases and salary increases as
determined by the Board of Directors.

 
 
(b)
Benefits. The Executive is eligible for participating in any standard employee
benefit plan of the Company that currently exists or may be adopted by the
Company in the future, including, but not limited to, any retirement plan, life
insurance plan, health insurance plan and travel/holiday plan.

 
 
(c)
Bonuses.  The Executive is eligible for bonuses at the discretion of the Board
of Directors of the Company.

 
 
(d)
Shares.  Effective upon the commencement of this Agreement, the Executive will
be granted an option to acquire from treasury of the Company, at the discretion
of the Board of Directors, 2,000,000 shares of the Company’s common stock, 50%
of which  vest immediately, while the remainder vest monthly over a period of
two years (41,667 per month). The options price shall be set at the market price
on the date of execution of this Agreement and shall be exercisable for at least
five years from the date of execution of this Agreement.

 
(e)  
D&O Insurance.   The Company shall use its commercially reasonable efforts to
purchase a Directors and Officers Insurance policy with no less than $2 million
coverage within 3 months of the Effective Date of this Agreement.

 


7.  
TERMINATION OF THE AGREEMENT

 
(a)  
By the Company.  The Company may terminate the Employment for cause, at any
time, without notice or remuneration, if (1) the Executive is convicted or
pleads guilty to a felony or to an act of fraud, misappropriation or
embezzlement, (2) the Executive is negligent or acts dishonestly to the
detriment of the Company, or (3) the Executive  engages in actions amounting to
misconduct or fails to perform his or her duties hereunder and such failure
continues after the Executive is afforded a reasonable opportunity to cure such
failure. If the Company terminates the Executive for cause, the Company may
immediately, in writing, terminate this Agreement without further obligation
hereunder, except that the Company shall, within 30 days of termination, pay all
compensation accrued through the effective date of termination.  The Company may
also terminate this Agreement without cause upon payment to the Executive of six
months cash compensation payable at the time of notice of termination.  If the
Executive is terminated without cause, all stock options granted to the
Executive pursuant to Section 7(d) shall automatically vest.

 
(b)  
Through a Change of Control. In the event that the Executive’s employment
hereunder is terminated by Employer for any reason during the 90-day period
subsequent to a Change in Control (as hereinafter defined), the Company shall
(i) within 30 days of termination, pay Executive all compensation accrued
through the effective date of termination and reimburse Executive for all
expenses incurred before the termination of Executive’s employment, (ii) within
30 days of termination, pay Executive in a lump sum of (1) an amount equal to
three (3) times Executive’s annual guaranteed salary in effect on the date of
termination and (2) the prior year’s bonus as determined by the Board of
Directors and (iii) provide to Executive, at the Company’s expense, for the
first year after Executive’s termination, continued coverage under all benefit
plans in which Executive participated immediately prior to Executive’s
termination (or if the Company was paying Executive for obtaining such coverage
on his own, the Company will pay Executive in a lump sum on termination, the
amount required to continue such coverage for a period of one year), and
Executive shall have no further right for any salary or other benefits except as
otherwise required by law.  In addition, upon termination of Executive’s
employment pursuant to this Section 7(b), all options granted to Executive shall
immediately vest and become exercisable.  In the event any amounts or benefits
paid or provided pursuant to this Agreement or any other agreement or
arrangement with the Company would constitute a “parachute payment” within the
meaning of Code Section 280G(b)(2), then the payments provided pursuant to this
Section 7(b) shall be reduced to maximum amount allowable without causing such
payment or any other payments or benefits provided by the Company to constitute
a “parachute payment”.  The Company shall, prior to engaging in a Change in
Control, provide its stockholders the opportunity to approve all payments or
benefits that could be “parachute payment” under the provisions of Section
280G(b)(5) and if at least 75% of the Company’s stockholders’ approve such
payments or benefits in a manner satisfying Code Section 280G(b)(5)(B), then the
payments and benefits provided pursuant to this Section 7(b) shall not be
reduced.

 
For purposes of this Agreement, “Change in Control” shall mean:


(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than the current principal
stockholders of the Company, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
either (A) the then outstanding shares of the Company’s Common Stock (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of members of the Board or board of any corporate successor to the
business of the Company (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition by the Company, or
(2) any acquisition by any Person pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (c) below; or (ii) Individuals who, as of
the Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason within any period of 18 consecutive months to constitute at least a
majority of such Incumbent Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election, by the Company’s stockholders, was approved by a vote
of at least a majority of the members then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board; or (iii)  Consummation after the Effective Date of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another corporation (a “Business Combination”), in each case, unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Securities and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then Outstanding Company Securities
and the Outstanding Company Voting Securities, as the case may be, of the
corporation resulting from such Business Combination in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Securities and Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then Outstanding Company Securities and the
Outstanding Company Voting Securities resulting from such Business Combination
or the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such Person had an ownership position in
excess of such fifty percent (50%) of the Outstanding Company Voting Securities
prior to the Business Combination or (C) at least a majority of the members of
the board of the entity resulting from such Business Combination were members of
the Incumbent Board or Persons who replaced such Incumbent Board without causing
a Change in Control pursuant to Section (b) above at the time of the execution
of the initial agreement, or of the action of the Incumbent Board, providing for
such Business Combination; or (iv) Approval by the security holders of the
Company of a complete liquidation or dissolution of the Company.
 
 

 
(c)
By the Executive.  The Executive may terminate the Employment at any time with a
one-month prior written notice to the Company.  Upon the Executive’s resignation
from employment with the Company, the Company shall, within 30 days of
termination, pay all compensation accrued through the effective date of
resignation and Executive shall have no further right for any salary or other
benefits except as otherwise required by law.  If the death of the Executive
occurs, this Agreement is thereby terminated and the Company shall, within 30
days of termination, pay to the Executive's estate or legal representative in
complete settlement for relinquishment of his interest in this Agreement,
compensation and benefits payable to him through the end of the calendar month
in which his death and the Agreement's termination occur, and shall reimburse
Executive’s estate or legal representative for all expenses incurred before the
Executive’s death.



 
(d)
Disability. The Company may terminate this Agreement by written notice to the
Executive in the event that during the term hereof the Executive shall become
“permanently disabled” as the term “permanently disabled” is hereinafter fixed
and defined. For purposes of this Agreement, “permanently disabled” shall mean
(i) the Executive is unable, by reason of accident, physical or mental infirmity
or other causes beyond his control, to satisfactorily perform duties then
assigned to him or such reduced duties which the Company is willing to assign to
him for a continuous period of one hundred eighty (180) days or for a total
period of one hundred eighty (180) days, either consecutive or not, in any
twelve month period, or (ii) the Executive is unwilling for whatever reason to
perform on a full-time basis the duties then assigned to him for a continuous
period of one hundred eighty (180) days or for a total period of one hundred
eighty (180) days, either consecutive or not, in any twelve month period.  For
purposes of this Agreement, the Company shall determine the existence of
“permanent disability”; provided, however, a determination of “permanent
disability” under subsection (i) above may be made only upon receipt of a
certificate of disability from a qualified physician, selected by the Company,
subject to the reasonable approval of Executive or his representative after
examination by such physician of the disabled Executive; provided, further, that
in the event the Executive has failed to substantially perform his duties for a
period of 30 consecutive days as a result of accident or injury and thereafter
refuses to submit to a medical examination at the request of the Company for a
continuous period of one hundred eighty (180) days, the Executive shall be
deemed to be “permanently disabled.”  Upon termination pursuant to this Section
7(d), the Company shall, within 30 days of termination, pay to the Executive in
complete settlement for relinquishment of the Executive's interest in this
Agreement, compensation and benefits payable to the Company through the end of
the calendar month in which termination of this Agreement occurs.



 
(e)
Force Majeure. If either party is prevented or delayed or anticipates being
prevented or delayed in the performance of any of its obligations under this
Agreement as a result of a force majeure event, to include but not limited to
strikes, lockouts, civil commotion, embargo, governmental legislation or
regulation, riot, invasion, acts or threats of terrorism, war, threat of or
preparation for war, fire, explosion, storm, flood, earthquake, subsidence,
epidemic or other natural physical disaster it shall immediately notify the
other party, in writing, of the same, and, where reasonably possible, specifying
the period for which such prevention or delay can reasonably be expected to
continue.  If a party shall have fully complied with its obligations under this
clause 7(d) it shall be excused from performance of its unfulfilled obligations
under this Agreement from the date of such notice until such force majeure event
no longer pertains, provided, however, if such obligations related to “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), such obligation shall only be permitted to remain
unfulfilled to the extent permitted by Section 409A of the Code.



 
(f)
Notice of Termination.  Any termination of the Executive’s employment under this
Agreement shall be communicated by written notice of termination from the
terminating party to the other party.  The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.



8.  
CONFIDENTIAL INFORMATION.

 
(a)  
The Executive recognizes and acknowledges that he will have access to certain
information of the Company or the Group and that such information is
confidential and constitutes valuable, special and unique property of the
Company or the Group. The parties agree that the Company and the Group have a
legitimate interest in protecting the Confidential Information (as defined
herein), which includes all the commercial and technological secrets and
know-how and other confidential information of the Company or the Group. The
parties agree that each of the Company and other members of the Group is
entitled to protection of its interests in the Confidential Information. The
Executive shall not at any time, either during or subsequent to the term of this
Agreement, disclose to others, use, copy or permit to be copied, except in
pursuance of his duties for an on behalf of the Company, it successors, assigns
or nominees, any Confidential Information (regardless of whether developed by
the Executive) without the prior written consent of the Company.  However, The
Executive shall not be obligated under this paragraph with respect to
information if such information is or becomes readily publicly available without
restriction through no fault of his.  “Confidential Information” shall mean all
information related to any aspect of the business of Company or the Group that
is either information not known by actual or potential competitors of Company or
any other member of the Group or is proprietary information of Company or any
other member of the Group, whether of a technical nature or otherwise.
Confidential Information includes inventions, disclosures, processes, systems,
methods, formulae, devices, patents, patent applications, trademarks,
intellectual properties, instruments, materials, products, patterns,
compilations, programs, techniques, sequences, designs, research or development
activities and plans, specifications, computer programs, source codes, costs of
production, prices or other financial data, volume of sales, promotional
methods, marketing plans, lists of names or classes of customers or personnel,
lists of suppliers, business plans, business opportunities or financial
statements.

 
(b)  
The Executive will safeguard and keep confidential the proprietary information
of customers, vendors, consultants and other parties with which Company or any
other member of the Group does business to the same extent as if it were
Confidential Information. The Executive will not, during his employment with
Company or otherwise, use or disclose to the Company any confidential, trade
secret or other proprietary information or material of any previous employer or
other person, and the Executive will not bring onto the Company’s premises any
unpublished document or any other properly belonging to any former employer
without the written consent of that former employer.

 
(c)  
The parties agrees that in the event of a violation of this covenant against
non-use and non-disclosure of Confidential Information, that the Company or the
relevant member of the Group shall be entitled to a recovery of damages from
Executive and/or an injunction against the Executive for the breach or violation
or continued breach or violation of this covenant or the confidential agreement
mentioned above.

 
(d)  
The Executive shall not issue any publications and papers containing any
Confidential Information without the Company’s prior written consent.

 
9.  
   INTELLECTUAL PROPERTY

 
(a)  
Any inventions, patents, trade-marks, or product improvements made by the
Executive, either individually or in collaboration with others, during the Term
of this Agreement, shall be assigned to and owned by the Company.

 
(b)  
Upon termination of his employment, the Executive will promptly return to the
Company all items containing or embodying Confidential Information (including
all copies), except that he may keep his personal copies of (i) his compensation
records, (ii) materials distributed to shareholders generally and (iii) this
Agreement. All papers, records, data, notes, drawings, files, documents,
samples, devices, products, equipment and other materials, including copies and
in whatever form relating to the business of Company that the Executive
possesses or creates as a result of his employment, whether or not confidential,
are the sole and exclusive property of the Company. In the event of the
termination or expiration of his employment, the Executive will promptly deliver
all such materials to the Company.

 
(c)  
The Executive has not entered into, and he agrees he will not enter into, any
agreement either written or oral in conflict with this Agreement or his
employment with the Company. The Executive will not violate any agreement with
or rights of any third party or, except as expressly authorized by the Company
in writing hereafter, use or disclose his own or any third party’s confidential
information or intellectual property when acting within the scope of his
employment or otherwise on behalf of the Company. Further, the Executive has not
retained anything containing any confidential information of a prior employer or
other third party, whether or not created by him.

 
10.  
   NON-COMPETITION

 
(a)  
The Executive agrees, during the Employment Term and for a period of 6 months
thereafter, not to actively engage in any other employment, occupation,
consulting activity or business referral for any direct or indirect remuneration
for any direct Competitor of the Company without the prior approval of the
Company.

 
(b)  
During the Employment Term, the Executive shall declare any shareholdings and
interest in other companies in which there is a conflict interest with the
Company.

 
11.  
WITHHOLDING TAXES

 
Notwithstanding anything else herein to the contrary, the Company may withhold
(or cause there to be withheld, as the case may be) from any amounts otherwise
due or payable under or pursuant to this Agreement such national, provincial,
local or any other income, employment, or other taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
12.  
ASSIGNMENT

 
This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder.
 
13.  
SEVERABILITY

 
If any provision of this Agreement or the application thereof is held invalid,
the invalidity of that certain provision shall not affect the validity of other
provisions or applications of this Agreement, which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.
 
14.  
ENTIRE AGREEMENT

 
This Agreement constitutes the entire agreement and understanding between the
Executive and the Company regarding the terms of the Employment and supersedes
all prior or contemporaneous oral or written agreements concerning such subject
matter.  The Executive acknowledges that he or she has not entered into
this Agreement in reliance upon any representation, warranty or undertaking that
is not set forth in this Agreement.  Any amendment to this Agreement must be in
writing and signed by the Executive and the Company.
 
15.  
GOVERNING LAW

 
This Agreement shall be governed by and construed in accordance with the laws of
New York.
 
16.  
AMENDMENT

 
This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.
 
17.  
WAIVER

 
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence.  No waiver
shall be effective unless it is in writing and is signed by the party asserted
to have granted such waiver.
 
18.  
NOTICES

 
 
All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefor, or (iii) sent by a recognized courier with next-day or
second-day delivery to the last known address of the other party.


19.  
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
 
20.  
NO INTERPRETATION AGAINST DRAFTER

 
Each party recognizes that this Agreement is a legally binding contract and
acknowledges that it, he or she has had the opportunity to consult with legal
counsel of choice.  In any construction of the terms of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such terms.
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
   THE COMPANY
 
    TapImmune, Inc.
 
    By:____________________________
 
                                                    Name:

 
                                                    Title:



 
    THE EXECUTIVE
 




_______________________________
     Glynn Wilson 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------